SUMMARY ORDER
Bela Borcsok appeals from a May 3, 2007 memorandum-decision and order of the district court sua sponte dismissing his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). We apply de novo review. See Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir.2001). We assume the parties’ familiarity with the facts, proceedings below, and the issues raised on appeal.
We affirm the district court’s conclusions as to Borcsok’s due process claim. “In order for a state prisoner to have an interest in parole that is protected by the *461Due Process Clause, he must have a legitimate expectancy of release that is grounded in the state’s statutory scheme.” Barna v. Travis, 239 F.3d 169, 170 (2d Cir.2001) (per curiam). This Court has held that the New York parole scheme “is not one that creates in any prisoner a legitimate expectancy of release,” and thus “plaintiffs have no liberty interest in parole, and the protections of the Due Process Clause are inapplicable.” Id. at 171. We also affirm the district court’s conclusions that the government attorneys who represented New York State in an Article 78 proceeding brought by Borcsok are entitled to absolute immunity. We have held that absolute immunity applies even when a government attorney “defends a civil suit.” Barrett v. United States, 798 F.2d 565, 572 (2d Cir.1986). Further, “[t]he fact that [the government attorney] may or may not have engaged in questionable or harmful conduct during the course of his representation of the State in that litigation is irrelevant. The immunity attaches to his function, not to the manner in which he performed it.” Id. at 573.
Accordingly, the judgment of the district court hereby is AFFIRMED.